Citation Nr: 1402122	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for epistaxis, claimed as nose bleeds.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disease.


REPRESENTATION

The Veteran is represented by:  South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to May 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was scheduled for a hearing with a member of the Board in March 2013, but he failed to appear.  As such, the Veteran's request for such hearing is deemed to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

I.  Epistaxis/Nose Bleeds

In April 2009, the Veteran was provided a VA examination to ascertain the presence of epistaxis or nose bleeds.  Ultimately, the assessment was subjective complaint of episodic epistaxis.  The examiner then opined, "suspect epistaxis more likely than not related to allergic rhinitis irritation; effect of sinus retention cyst speculative."  Given the examiner's use of the words "suspect" and "speculation," the Board finds that the April 2009 opinion is inconclusive and, thus, inadequate for purposes of adjudicating the Veteran's claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Further, the Board finds that the April 2009 VA examination is inadequate because the examiner did not provide an underlying rationale for the rendered opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  This is especially significant given that the Veteran reported that his epistaxis/nose bleeds onset coincident to in-service exposure to an improvised explosive device (IED) blast, which the April 2009 VA examiner did not discuss in the rendered opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

The Veteran's epistaxis/nose bleeds was/were evaluated during two subsequent VA examinations, one administered in October 2009, the other administered in April 2010.  At the conclusion of the October 2009 VA examiner, the examiner recommended that the Veteran be evaluated for septoplasty and functional endoscopic sinus surgery in order to clarify the origin of the nasal bleeding.  Similarly, as a result of the April 2010 VA examination, the examiner recommended that the Veteran be evaluated by an otolaryngologist (Ear, Nose, and Throat (ENT) specialist) for direct flexible nasal endoscopy.  The Board found no indication in the claims file that either of these recommendations was executed by the RO.

Based on the above, the Board finds that a remand is required in order to afford the Veteran another VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

II.  Lumbar Spine Degenerative Disease

The Veteran was provided a VA examination in April 2009 to assess the severity of his service-connected lumbar spine degenerative disease.  Following that examination, in his September 2009 notice of disagreement, the Veteran claimed that the results from the April 2009 VA examination were mitigated due to a prescribed pain medication.  The Veteran then claimed that the symptoms associated with his service-connected lumbar spine degenerative disease have worsened because he stopped taking this medication.  Specifically, the Veteran claimed that his daily activities were more restricted.  He then requested another examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).  

In June 2010, the Veteran was provided another VA examination to assess the severity of his service-connected lumbar spine degenerative disease.  Range of motion testing demonstrated forward flexion from zero to 70 degrees, with pain reported from 40 to 70 degrees.  The examiner found that repetitive range of motion testing "increased the [V]eteran's complaint of pain in his lower back," but that the range of motion was not changed.  The examiner did not specify whether the Veteran's increased complaint of pain meant that the Veteran's pain began earlier in the range of motion (i.e., earlier than 40 degrees of forward flexion) or that the intensity of his pain increased (i.e., that he experienced more severe pain that started at 40 degrees of forward flexion).  The examiner did not otherwise comment on the functional effect of the Veteran's increased pain.  Such an opinion is required in order to properly adjudicate the Veteran's claim.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Consequently, the Board finds that a remand is required in order to provide the Veteran with a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a VA examination, to be conducted by an ENT specialist, to determine the etiology of his epistaxis/nose bleeds.  The Veteran's claims file should be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  If the examiner determines that septoplasty, functional endoscopic sinus surgery, or direct flexible nasal endoscopy is not warranted for purposes of rendering an etiological opinion, the examiner must provide a thorough explanation as to why.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that:

(a) the Veteran's epistaxis/nose bleeds was/were incurred in or due to his active duty, to include, but not limited to his in-service exposure to an IED blast; 

(b) the Veteran's epistaxis/nose bleeds was/were caused or aggravated by a service-connected disability; AND/OR

(c) the Veteran's epistaxis/nose bleeds is/are a manifestation of an already service-connected disability, including, but not limited to, residuals of a traumatic head injury.

All rendered opinions must be accompanied by a thorough rationale.

2.  The RO should provide the Veteran a VA examination to determine the current severity of his service-connected lumbar spine degenerative disease.  The Veteran's claims file should be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.

The examiner must determine the range of motion of the Veteran's lumbar spine, in degrees, and must specifically state whether there is any favorable or unfavorable ankylosis in the lumbar spine.  The examiner must also determine whether there is additional function loss, expressed in terms of the degree of additional range of motion loss, due to any pain, weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine degenerative disease.  It must also be noted whether the Veteran has any associated intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

